DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended claims page submitted March 22, 2021 is to be amended as follows:	a) The numbering for claim 23 is repeated twice.  Please replace the second instance of “23. (New) The system of claim 22” to –24. (New) The system of claim 22--.
b) Please change “24. (New) The system of claim 22” to –25. (New) The system of claim 22--.
c) Please change “25. (New) The system of claim 22” to –26. (New) The system of claim 22--.
d) Please change “26. (New) The system of claim 22” to –27. (New) The system of claim 22--.
e) Please change “27. (New) The system of claim 22” to –28. (New) The system of claim 22--.
f) Please change “28. (New) The system of claim 27” to –29. (New) The system of claim 28--.
g) Please change “29. (New) A method of providing an operator” to –30. (New) A method of providing an operator--.
h) Please change “30. (New) The method of claim 29” to –31. (New) The method of claim 30--.
i)  Please change “31. (New) The method of claim 29” to –32. (New) The method of claim 30--.
j) Please change “32. (New) The method of claim 29” to –33. (New) The method of claim 30--.


Claim Objections
3. 	Previous objections are withdrawn in view of Applicant's amendment filed March 22, 2021.

Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed March 22, 2021 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the incorporation of the previously indicated allowable subject matter into the independent claims.  The previous 35 U.S.C. 102 rejections of claims 1-3, 5, 7-12, and 15-19 and the previous 35 U.S.C. 103 rejections of claims 20-21 have been withdrawn. 

Allowable Subject Matter
5.	Applicant cancelled claims 3-4, 13, and 16-21.  Applicant has added claims 22 to 33 (note correction of claim numbering from 32 to 33 above).
6.	Claims 1-2, 5-12, 14-15, and 22-33 are allowed.
7.	Claims 1-2, 5-12, 14-15, and 22-33 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Boerhout (U.S. Pat. Pub. 2017/0004697) fails to anticipate or render obvious a system for data collection in an industrial environment, comprising: wherein the at least one haptic stimulation represents an effect on the machine in the industrial environment resulting from the sensed condition, and wherein a bending effect on the machine in the industrial environment is presented as bending at least one of the plurality of wearable haptic stimulators, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 11 is allowed because the closest prior art, Boerhout (U.S. Pat. Pub. 2017/0004697) fails to anticipate or render obvious a method of providing an operator with haptic stimuli responsive to an operator’s control of a machine, the method comprising: wherein a temperature-based determined condition is presented as heat stimulation by the wearable haptic stimulator, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 22 is allowed because the closest prior art, Boerhout (U.S. Pat. Pub. 2017/0004697) fails to anticipate or render obvious a system for data collection in an industrial environment, comprising: wherein the at least one haptic stimulation represents an effect on the machine in the industrial environment resulting from the sensed condition, and wherein a heating effect on the machine in the industrial environment is presented as an increase in temperature of at least one of the plurality of wearable haptic stimulators, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 30 (corrected numbering) is allowed because the closest prior art, Boerhout (U.S. Pat. Pub. 2017/0004697) fails to anticipate or render obvious a method of providing an operator with haptic stimuli responsive to an operator’s control of a machine, the method comprising: wherein a bending determined condition is presented as a bending stimulation by the wearable haptic stimulator, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        4/1/2021